EXHIBIT NO. 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Asia Atlantic Resources (the "Company") on Form 10-K for the year ended April 31, 2011as filed with the Securities and ExchangeCommission on the date hereof (the "Report"), I, J. Francisco Terreforte, Chief Executive Officer and Chief FinancialOfficer of the Company, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)the information contained in the Report fairly presents, in all material respects, thefinancial condition and results of operations of the Company. Date: September 16, 2011 By: /s/J. Francisco Terreforte J. Francisco Terreforte Chief Executive Officer and Chief Financial Officer A signed original of this written statement required by Section 906 has been providedto Asia Atlantic Resources and willberetainedbyAsia Atlantic Resources and furnished to the Securities and Exchange Commission or its staff upon request.
